Citation Nr: 0703902	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for alcoholism.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.

3. Entitlement to service connection for tuberculosis type 
virus.

(The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim for diabetes mellitus, 
claimed as secondary to Agent Orange exposure, and, if so, 
whether service connection is warranted, will be decided by a 
future Board decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for over 
twenty years ending in June 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that the veteran also perfected an appeal 
regarding service connection for diabetes mellitus, claimed 
as secondary to Agent Orange. The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), 
that reversed a decision of the Board of Veterans' Appeals 
(Board) which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam. In this case, 
the veteran's diabetes mellitus claim is affected by the stay 
and, therefore, the adjudication of this issue will resume 
once a final decision is reached on appeal in the Haas case.  

The issues dealing with bilateral hearing loss and 
tuberculosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The veteran currently has an alcohol abuse disorder, in 
remission, and he filed a claim for compensation for this 
disorder in 2003.


CONCLUSION OF LAW

The claim for service connection for alcoholism on a direct 
basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 105(a), and 
1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.1(m), 
3.301(a), (d), and 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran contends that his alcoholism, currently in 
remission, initiated as a result of his military service. He 
states that he begun drinking at a very young age, but 
gradually increased after basic training. 

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The veteran's claim for direct service connection for a 
substance abuse disorder must be denied.  The veteran filed 
this claim in 2003, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for drug and alcohol-related disorder, and 
the Board does not have the authority to grant the veteran's 
claim.  

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the eligibility of service 
connection for substance abuse disorders.  As discussed 
above, the veteran's claim is barred as a matter of law.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Entitlement to service connection for alcoholism, on a direct 
basis, is denied.


REMAND

Bilateral Hearing Loss (New and Material Evidence)

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in September 2003 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here. 
Accordingly, the notice is not VCAA compliant as defined in 
Kent. The RO should provide the veteran with corrective VCAA 
notice assuring that all applicable laws, regulations and 
precedence are satisfied.

Tuberculosis

A February 2004 rating decision, in pertinent part, denied a 
claim for service connection for tuberculosis type virus. The 
veteran submitted a timely March 2004 Notice of Disagreement 
(NOD) stating as follows:

This is a notice of [d]isagreement on all issues denied 
in the February 13, 2004 Decision. The conditions denied 
include but are not limited to (1) Alcoholism, (2) 
Hearing Loss, and (3) Diabetes Mellitus. 

The RO has failed to properly adjudicate my claims for 
these conditions and I am exercising my rights to appeal 
those decisions which have been fals[e]ly or improperly 
made.

(Emphasis added). Although the veteran did not make a 
specific argument as to the claim for service connection for 
tuberculosis, it is clear he intended to appeal all issues 
denied in the February 2004 rating decision, which includes 
the issue of entitlement to service connection for 
tuberculosis.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of bilateral 
hearing loss, including an explanation as to 
what constitutes "new" and "material" 
evidence in his case, including a description 
of the basis of the prior denial, as outlined 
by the Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006). 

2. After the above is complete, readjudicate 
the veteran's claim of whether new and 
material evidence has been submitted 
sufficient to reopen a claim for service 
connection for bilateral hearing loss and, if 
so, whether service connection is warranted. 
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

3. Provide the veteran and his representative 
a statement of the case as to the issue of 
entitlement to service connection for 
tuberculosis type virus. The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the Board. 
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b). If a timely substantive appeal is 
not filed, this issue should not be certified 
to the Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


